USCA11 Case: 22-12537   Document: 15-1      Date Filed: 12/21/2022    Page: 1 of 6




                                               [DO NOT PUBLISH]
                                   In the
                United States Court of Appeals
                        For the Eleventh Circuit

                         ____________________

                                No. 22-12537
                          Non-Argument Calendar
                         ____________________

       GEORGE W. ALLEN, JR.,
                                                               Petitioner,
       versus
       COMMISSIONER OF INTERNAL REVENUE,


                                                              Respondent.


                         ____________________

                   Petition for Review of a Decision of the
                                U.S. Tax Court
                             Agency No. 11238-20
                          ____________________
USCA11 Case: 22-12537      Document: 15-1     Date Filed: 12/21/2022     Page: 2 of 6




       2                      Opinion of the Court                 22-12537


       Before NEWSOM, GRANT, and BLACK, Circuit Judges.
       PER CURIAM:
              George Allen, Jr., proceeding pro se on appeal, appeals the
       Tax Court’s dismissal of his petition to challenge a notice of defi-
       ciency, under 26 U.S.C. § 6213(a), for lack of jurisdiction. The
       Commissioner of the Internal Revenue Service (IRS) moves for
       summary affirmance of the Tax Court’s dismissal of Allen’s peti-
       tion and contends the Tax Court lacked jurisdiction over Allen’s
       appeal because his petition was postmarked on July 16, 2020, which
       was one day after the filing deadline. The Commissioner contends
       timely filing was a jurisdictional prerequisite to bringing a petition
       to challenge the notice of deficiency in the Tax Court.
              Allen responds and asserts the Commissioner is not entitled
       to summary affirmance because the Supreme Court’s decision in
       Boechler, P.C. v. Comm’r of Internal Revenue, 142 S. Ct. 1493
       (2022), undermines our precedent, which previously held that
       timely filing of a petition to challenge the notice of deficiency is a
       prerequisite for the Tax Court’s jurisdiction.
              After the IRS mails a notice of deficiency to a taxpayer, the
       “taxpayer may file a petition with the Tax Court for a redetermina-
       tion of the deficiency,” within 90 days. 26 U.S.C. § 6213(a). Fur-
       thermore, the statute provides the “Tax Court shall have no juris-
       diction to enjoin any action or proceeding or order any refund un-
       der this subsection unless a timely petition for a redetermination of
USCA11 Case: 22-12537         Document: 15-1        Date Filed: 12/21/2022         Page: 3 of 6




       22-12537                   Opinion of the Court                               3

       the deficiency has been filed and then only in respect of the defi-
       ciency that is the subject of such petition.” Id. The “timely filing
       of such a petition is a jurisdictional prerequisite for a suit in the tax
       court.” Pugsley v. Comm’r of Internal Revenue, 749 F.2d 691, 692
       (11th Cir. 1985).
               The postmark stamped date on the envelope of a petition
       shall be the date of delivery of such a document for purposes of a
       filing deadline. 26 U.S.C. § 7502(a). If the envelope has a timely
       postmark, the document is considered timely filed even if it is re-
       ceived after the last date prescribed for filing the document.
       26 C.F.R. § 301.7502-1(a). If the postmark does not bear a date on
       or before the last date set for filing the document, it is considered
       not to be timely filed regardless of when the document was depos-
       ited in the mail. Id. § 301.7502-1(c)(1)(iii)(A). “Accordingly, the
       sender . . . assumes the risk that the postmark will bear a date on
       or before the last date, or the last day of the period, prescribed for
       filing the document,” although he may use registered or certified
       mail to avoid such risk. Id.
              Summary disposition is appropriate because the Commis-
       sioner’s position is clearly correct as a matter of law. See Groen-
       dyke Transp., Inc. v. Davis, 406 F.2d 1158, 1162 (5th Cir. 1969) 1
       (explaining summary disposition is appropriate where “the


       1 In Bonner v. City of Prichard, 661 F.2d 1206, 1209 (11th Cir. 1981) (en banc),
       this Court adopted as binding precedent all decisions of the former Fifth Cir-
       cuit handed down prior to close of business on September 30, 1981.
USCA11 Case: 22-12537      Document: 15-1      Date Filed: 12/21/2022     Page: 4 of 6




       4                       Opinion of the Court                 22-12537

       position of one of the parties is clearly right as a matter of law so
       that there can be no substantial question as to the outcome of the
       case”). The Tax Court did not clearly err when it found that Allen’s
       petition was untimely filed when it was postmarked on July 16,
       2020, which was one day after the filing deadline for his petition to
       challenge the notice of deficiency. See 26 U.S.C. § 6213(a); I.R.S.
       Notice 2020-23 (Apr. 9, 2020) (providing relief to affected taxpayers
       and granting them until July 15, 2020, “to perform all [s]pecified
       [t]ime [s]ensitive [a]ctions, that [were] due to be performed on or
       after April 1, 2020, and before July 15, 2020,” including “the time
       for filing all petitions with the Tax Court”); Highpoint Tower
       Tech. Inc. v. Comm’r, 931 F.3d 1050, 1056 (11th Cir. 2019) (review-
       ing the Tax Court’s legal conclusions de novo and its factual find-
       ings for clear error). The Commissioner mailed Allen’s notice of
       deficiency on March 2, 2020, which informed him he had until June
       1, 2020, to file a petition with the Tax Court. 26 U.S.C. § 6213(a).
       However, after the President declared the COVID-19 pandemic as
       a federal disaster, the Secretary of the Treasury issued a notice on
       April 9, 2020, which extended Allen’s deadline from June 1, 2020,
       to July 15, 2020, to file his petition with the Tax Court. I.R.S. No-
       tice 2020-23 (Apr. 9, 2020).
              With a filing deadline of July 15, 2020, Allen’s petition, post-
       marked on July 16, 2020, was untimely, and under our case law, the
       timely filing of a deficiency petition is a jurisdictional prerequisite
       for a case in the Tax Court. Pugsley, 749 F.2d at 692; see also
       26 U.S.C. § 7502(a); 26 C.F.R. §§ 301.7502-1(a) and (c)(1)(iii)(A).
USCA11 Case: 22-12537         Document: 15-1          Date Filed: 12/21/2022          Page: 5 of 6




       22-12537                    Opinion of the Court                                 5

       Contrary to Allen’s argument, Boechler 2 did not overrule our prec-
       edent in Pugsley, and we are bound by prior panel precedent to
       apply the law holding the timely filing of a petition to challenge the
       notice of deficiency is a jurisdictional prerequisite for a suit in the
       Tax Court. See Pugsley, 749 F.2d at 692; Smith v. GTE Corp., 236
       F.3d 1292, 1300 n.8 (11th Cir. 2001) (“Under the well-established
       prior panel precedent rule of this Circuit, the holding of the first
       panel to address an issue is the law of this Circuit, thereby binding
       all subsequent panels unless and until the first panel’s holding is
       overruled by the Court sitting en banc or by the Supreme Court.”);
       Garrett v. Univ. of Ala. at Birmingham Bd. of Trustees, 344 F.3d
       1288, 1292 (11th Cir. 2003) (“While an intervening decision of the
       Supreme Court can overrule the decision of a prior panel of our
       court, the Supreme Court decision must be clearly on point.”);

       2 In Boechler, the IRS notified the taxpayer of a discrepancy in its tax filings,
       and when the taxpayer failed to respond, the IRS assessed an “intentional dis-
       regard” penalty. 142 S. Ct. at 1496. After the Independent Office of Appeals
       sustained the IRS’s levy, Boechler had 30 days to file a petition in the Tax
       Court, which he missed by 1 day. Id. at 1497. The Tax Court dismissed
       Boechler’s petition for lack of jurisdiction. Id. The Supreme Court explained
       that a procedural requirement is only jurisdictional if Congress “clearly states”
       that it is. Id. The Court looked at I.R.C. § 6330(d)(1), which stated that a “per-
       son may, within 30 days of a determination under this section, petition the Tax
       Court for review of such determination (and the Tax Court shall have juris-
       diction with respect to such matter).” Id. Finding the text of § 6330(d)(1) did
       not “clearly mandate the jurisdictional reading,” the Supreme Court held
       “§ 6330(d)(1)’s 30-day time limit to file a petition for review of a collection due
       process determination is an ordinary, nonjurisdictional deadline subject to eq-
       uitable tolling.” Id. at 1498, 1501.
USCA11 Case: 22-12537      Document: 15-1     Date Filed: 12/21/2022     Page: 6 of 6




       6                      Opinion of the Court                 22-12537

       Main Drug, Inc. v. Aetna U.S. Healthcare, Inc., 475 F.3d 1228, 1230
       (11th Cir. 2007) (noting “[o]bedience to a Supreme Court decision
       is one thing, extrapolating from its implications a holding on an is-
       sue that was not before that Court in order to upend settled circuit
       law is another thing” and holding the Supreme Court’s determina-
       tion the time requirement set out in Federal Rule of Criminal Pro-
       cedure 33 was not jurisdictional did not impact our precedent hold-
       ing the requirements of Federal Rule of Appellate Procedure 5 are
       jurisdictional). Additionally, although Allen contends he has proof
       he was in line at the post office on July 15, 2020, and was given
       assurances his petition would be postmarked on that date, by fail-
       ing to send his petition by registered or certified mail, he assumed
       the risk the petition would not be postmarked on the day he asserts
       he deposited it in the mail. See 26 C.F.R. § 301.7502-1(c)(1)(iii)(A).
              Because Allen failed to timely file his petition, the Tax Court
       did not err when it determined it lacked jurisdiction to hear his
       case. See Highpoint Tower Tech., Inc., 931 F.3d at 1056. There-
       fore, the Commissioner’s position is clearly correct as a matter of
       law, and he is entitled to summary affirmance of the Tax Court’s
       dismissal of Allen’s petition for lack of jurisdiction. See Groendyke
       Transp., 406 F.2d at 1162. Therefore, we GRANT the govern-
       ment’s motion for summary affirmance.